Citation Nr: 1700083	
Decision Date: 01/03/17    Archive Date: 01/13/17

DOCKET NO.  10-31 855	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for a bilateral shoulder disorder.

2.  Entitlement to service connection for obstructive sleep apnea.  

3.  Entitlement to service connection for hypertension.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

T. Berryman, Associate Counsel


INTRODUCTION

The Veteran had active service in the Navy from July 1982 to December 1998.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a July 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.

In connection with this appeal, the Veteran testified at a hearing before the undersigned Acting Veterans Law Judge in March 2011.  A transcript of that hearing is of record.

In July 2012, the Board denied the claim, which the Veteran appealed to the United States Court of Appeals for Veterans Claims ("CAVC" or "the Court").  In January 2014, the Court vacated the July 2012 Board's decision denying the timeliness of the Veteran's substantive appeal and remanded the claim to the Board for action consistent with the Court's decision.

In August 2014, the Board waived the timeliness of the Veteran's substantive appeal and remanded the Veteran's claims for further development.  In September 2015, the Board again remanded the Veteran's claims for further development.  The Board is satisfied that the RO substantially complied with its latest remand directives.  See Dyment v. West, 13 Vet. App. 141, 146-157 (1999).  



FINDINGS OF FACT

1.  It is as likely as not that the bilateral shoulder disability first manifested in active service.  

2.  The weight of the evidence is against a finding that the Veteran's obstructive sleep apnea is etiologically related to his active service.

3.  The weight of the evidence is against a finding that the Veteran's hypertension is etiologically related to his active service.


CONCLUSIONS OF LAW

1.  Affording the Veteran the benefit of the doubt, the criteria for service connection for a bilateral shoulder disorder have been met.  38. U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 (2016).

2.  The criteria for service connection for obstructive sleep apnea have not been met.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 (2016).

3.  The criteria for service connection for hypertension have not been met.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 (2016).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

Under applicable criteria, VA has certain notice and assistance obligations to claimants.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  In this case, required notice was met.  The Veteran was notified via a letter dated in November 2007 of the criteria for establishing service connection.  The Veteran's responses since that time demonstrate that he is aware of the criteria for service connection.  Additionally, the Veteran has been represented by an attorney or a Veterans Service Organization for the more than 10 years of the pendency of this appeal.  Thus, adjudication of the claims at this time is warranted. 

As to VA's duty to assist, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  Service treatment records (STRs), VA treatment records, and private treatment records have been obtained.  Additionally, the Veteran testified before the Board in March 2011.  The Board has reviewed the Veteran's statements and medical evidence of record and concludes that there is no outstanding evidence with respect to the Veteran's claims.

The Veteran was also provided VA examinations in September 2015 and medical opinions were obtained in May 2016 to obtain medical evidence as to the nature and likely etiology of the claimed disabilities; the reports of which have been associated with the claims file.  The Board finds that the May 2016 VA medical opinion are adequate for purposes of the claims addressed above and are based on an accurate summary of the Veteran's history.  The Board finds that the VA medical opinion provides sufficient information upon which to fairly evaluate the Veteran's claims, and the medical evidence is therefore considered to be adequate for adjudication purposes.  The medical opinion was rendered by a medical professional who was fully apprised as to the Veteran's contentions, and the opinion is supported by a full rationale.  The examiner had full and accurate knowledge of the Veteran's disability and contentions and the opinion is grounded in the medical literature and evidence of record.  As such, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion has been met.  38 C.F.R. § 3.159(c)(4); Barr v. Nicholson, 21 Vet. App. 303, 312 (2007); see also Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).   
 
In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. § 3.103(c)(2) requires an individual who chairs a Veteran's hearing before the Board to fulfill two duties: (1) the duty to fully explain the issues, and, (2) the duty to suggest the submission of evidence that may have been overlooked.  23 Vet. App. 488 (2010).  The Veteran's testimony at his March 2011 hearing before the undersigned was primarily as to a procedural question, because that was the focus of the appeal at that time.  The duties under 38 C.F.R. § 3.103 have been met. 

Based on the foregoing, the Board finds that VA has met its duties to notify and assist the Veteran.  If there is any defect as to notice or assistance, such defect could be no more than harmless error.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).
Service Connection

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.

Service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Service connection may also be established under 38 C.F.R. § 3.303(b), where a condition in service is noted but is not, in fact, chronic, or where a diagnosis of chronicity may be legitimately questioned.  The continuity of symptomatology provision of 38 C.F.R. § 3.303(b) has been interpreted as an alternative to service connection only for the specific chronic diseases listed in 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 718 F.3d 1331 (Fed. Cir. 2013).

Service connection may also be established with certain chronic diseases, such as arthritis or cardiovascular disease, based upon a legal presumption by showing that the disorder manifested itself to a degree of 10 percent disabling or more within one year from the date of separation from service.  Such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309(a).  While the disease need not be diagnosed within the presumption period, it must be shown, by acceptable lay or medical evidence, that there were characteristic manifestations of the disease to the required degree during that time.

Once the evidence has been assembled, it is the Board's responsibility to evaluate the evidence.  38 U.S.C.A. § 7104(a).  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.102, 4.3.  

Bilateral Shoulder Disorder

The Veteran filed his service connection claim for a bilateral shoulder disorder in May 2007, which was denied by the July 2008 rating decision.  He asserts that his bilateral shoulder disorder is due to his active service.

The Board finds that in resolving all reasonable doubt in the Veteran's favor, service connection for a bilateral shoulder disorder is warranted.  The competent lay and medical evidence establishes that the Veteran has had recurrent bilateral shoulder pain in service and these symptoms were recurrent after service separation until bilateral anterior labral detachments and multidirectional shoulder instability were diagnosed in January 2002.  

There is competent and credible evidence that the Veteran's bilateral shoulder pain symptoms began in active service and continued until the diagnosis of bilateral anterior labral detachments and multidirectional shoulder instability in January 2002.  The operation report from the Naval Medical Center dated in January 2002 indicate that the Veteran reported having a five year history of bilateral shoulder pain and instability.  He was noted to have a labral detachment, as well as a positive Souques and anterior apprehension and relocation on examination.  The Veteran had failed maximal conservative therapy including physical therapy rehabilitation, and was subsequently counseled on the benefits and risks of surgery.  He underwent a right shoulder Bankart repair and a right shoulder anterior capsular shift.  A November 2001 Naval Medical Center treatment record indicates that the Veteran reported having milder symptoms of shoulder pain since childhood; he used to wrestle and he felt grinding in the shoulder.  The Veteran stated that when he joined the Navy, most of his work was overhead and the pain was consistent during his career.  He stated that he retired in 1998 and he began to notice his bilateral shoulder pain was worsening and about six months ago, he decided to seek treatment.  The Veteran stated that when he was in the Navy, he took Motrin for the pain and this worked.  He stated that the use of Motrin no longer alleviated the pain.   

In September 2015, the Veteran was afforded a VA examination.  The Veteran reported that his shoulder pain started in 1995 or 1996, but had no specific shoulder injury.  

The Veteran is competent to describe observable symptoms such as pain.  See Jandreau v. Nicholson, 492 F. 3d 1372, 1377 (Fed. Cir. 2007).  The Board finds the Veteran's statements to be credible because they have been consistent over the years.  The Veteran's reports of bilateral shoulder pain in service and since service have been made to health care providers in connection with medical treatment.  The Board finds that the Veteran's statements made in the course of medical treatment to have great probative value because statements made to physicians for purposes of diagnosis and treatment are exceptionally trustworthy because the declarant has a strong motive to tell the truth in order to receive proper care.  See Rucker v. Brown, 10 Vet. App. 67, 73 (1997).

The Veteran is also competent to report a continuity of symptomatology.  Duenas v. Principi, 18 Vet. App. 512 (2004); Charles v. Principi, 16 Vet. App. 370 (2002).  The Board finds that there is competent and credible evidence that the Veteran's bilateral shoulder disorder symptoms first began in active service and continued after service until the diagnosis of the that bilateral anterior labral detachments and multidirectional shoulder instability.

The Federal Circuit has held that "[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) ("[T]he Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence").  The Veteran's lay testimony describing the bilateral shoulder symptoms in service and since service separation was supported by a later diagnosis of the that bilateral anterior labral detachments and multidirectional shoulder instability in January 2002.  

In August 2008, the Veteran's nurse practitioner reported that she reviewed the records provided by the Veteran.  She opined that it was highly probably that the Veteran's shoulder condition was related to his active service.  This evidence weighs in favor of the claim.  

The Board notes that the May 2016 VA medical opinion indicates that the VA examiner concluded that there was no connection between the current bilateral shoulder disability and active service.  The examiner reported that the evidence in the STRs does not support a clinical onset of a bilateral shoulder disorder during his active service.  The examiner opined that the Veteran's bilateral shoulder disorder was less likely than not due to or the result of his active service.  The STR's do not document a chronic bilateral shoulder disorder or chronic symptoms of pain.  The Veteran's STRs show that he had a motor vehicle accident in August 1989.  However, while he reported having neck and back pain, he did not report any shoulder symptoms.  In addition, at an examination he retained normal 5/5 strength in his upper extremities.  In August 1990, he reported that he strained his shoulder and had shoulder stiffness.  Finally, at his separation examination in November 1998, he had a normal examination of his upper extremities.  Of note, on medical history survey completed in conjunction with his separation examination in November 1998, the Veteran specifically denied having any shoulder symptoms or arthritis.  This evidence weighs against the claim for service connection. 

However, the Board finds the evidence is in equipoise as to whether the current bilateral shoulder disorder as likely as not first manifested during the Veteran's active service and is related to his period of active service.  See Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  In resolving all reasonable doubt in the Veteran's favor, service connection for a bilateral shoulder disorder is warranted.

Obstructive Sleep Apnea

The Veteran filed his service connection claim for obstructive sleep apnea in May 2007, which was denied by the July 2008 rating decision.  He asserts that his obstructive sleep apnea is due to his active service.

The Veteran's STRs do not show any complaints, symptoms, treatment, or diagnoses of any sleep or respiratory disorder during his active service.  He had normal respiratory examinations in November 1998.  At his separation examination, he weighed 200 pounds, which results in a Body Mass Index (BMI) of 27.9.  Of note, on medical history survey completed in conjunction with his separation examination in November 1998, the Veteran specifically denied having frequent trouble sleeping.  

There is no objective evidence of record that links the Veteran's current obstructive sleep apnea to his active service.  STRs do not show a diagnosis of obstructive sleep apnea rendered by a medical officer during service.  The first medical evidence of obstructive sleep apnea is not until 2007, almost a decade after his separation from service.

In June 2007, Charles S. Coleman, M.D., reported that that Veteran had a history of heavy snoring for at least 20 years.  Dr. Colement also reported that the Veteran had sleepiness for years and was involved in a motor vehicle accident in 1983 due to falling asleep.  Dr. Coleman opined that while it cannot be said with any certainty, the Veteran had obstructive sleep apnea at least as far back as 1998 and quite probably for several years prior to that.

In August 2008, Dr. Coleman reported that he only had his own records to review, but based on the Veteran's reports, that it was highly probable that the Veteran experienced some degree of obstructive sleep apnea at least as far back as 1998 and probably even prior to that.

The record also includes various lay statements regarding the Veteran's obstructive sleep apnea.  In A June 2007 statement, A.M. reported serving with the Veteran.  He reported that the Veteran would take mid-day naps due to being tired and would make gasping sounds while he slept.  In an October 2008 statement, the Veteran's wife reported meeting the Veteran in 1997 and that they were married in the spring of 1998.  She reported that he would snore and stop breathing while sleeping and that he would feel tired during the day.  In an October 2008 statement, A.L reported serving with the Veteran.  He reported that the Veteran would snore and always seemed tired.  In an October 2008 statement, B.M. reported serving with the Veteran.  He reported the Veteran slept near him and would snore loudly and had daytime drowsiness.

In May 2016, a VA examiner reviewed the Veteran's claims file, including the statements of Dr. Coleman and the various lay statements.  The VA examiner noted that although Dr. Coleman reported that the Veteran had nodded off while driving and was involved in a motor vehicle accident, the VA examiner reported that the STRs show that the motor vehicle accident was due to another car turning in front of the Veteran.  The VA examiner reported that the Veteran denied having any frequent trouble sleeping at his separation examination.  The VA examiner noted that the Veteran had gained significant weight and he weighed 269 pounds with a BMI of 32 in November 2007 while at his separation physical he weighed much less.  The VA examiner reported that obesity is a risk factor for obstructive sleep apnea.  The examiner also reported that obstructive sleep apnea was diagnosed 10 years after his service.  The examiner opined that the Veteran's obstructive sleep apnea was less likely as not due to or the result of his active service.

Here several medical opinions are of record, all of which were provided by medical professionals who are presumed to have the training and expertise to opine on the medical condition.  As such, each opinion is considered to constitute both competent and credible evidence, which is deemed to be probative.  However, the Board must determine what evidence is the most probative. 

After weighing all the evidence, the Board finds the greatest probative value is the May 2016 VA examiner's opinion, which considered the elements necessary to substantiate a claim for service connection.  Dr. Coleman suggested that it was highly probably that the Veteran had obstructive sleep apnea in 1998.  Conversely, the VA examiner concluded that the Veteran's obstructive sleep apnea was not diagnosed until 2007 and specifically explained why the Veteran's obstructive sleep apnea was less likely than not due to or the result of his active service as the Veteran had gained significant weight after his separation from service.  The examiner is shown to have reviewed and considered the pertinent evidence of record, and to have provided adequate rationale for his opinion.  The Veteran's reported history was adequately considered.  See Dalton v. Nicholson, 21 Vet. App. 23 (2007).  

The Board appreciates the statements written by Dr. Coleman and the Board does not question his competence and expertise.  However, ultimately, the VA examiner's opinion is given greater weight.  The opinion by the VA examiner was fully grounded in the medical literature and was based upon a comprehensive review of the claims file and medical history.  The examiner clearly explained why he believed that the Veteran's current obstructive sleep apnea was less likely than not due to or the result of his active service.  

Dr. Coleman's opinion has limited probative value because Dr. Coleman did not discuss all pertinent facts such as the lack of sleep complaints during the Veteran's active service and the Veteran's specific denial of having frequent trouble sleeping at his separation examination.  Further, Dr. Coleman's opinion is somewhat speculative; he opined that "while it cannot be said with any certainty," the Veteran had obstructive sleep apnea at least as far back as 1998 and quite probably for several years prior to that.  The Court has held that medical opinions that are speculative, general, or inconclusive in nature cannot support a claim.  See Obert v. Brown, 5 Vet. App. at 33; Bloom v. West, 12 Vet. App. at 187.  For these reasons, the Board finds that the opinion by Dr. Coleman to have limited probative value and is outweighed by the VA medical opinion dated in May 2016.  

Consideration has been given to the Veteran's personal assertion that his obstructive sleep apnea was either due to his active service and the various lay statements regarding his symptoms.  Although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), as to the specific issues in this case, the etiology of a sleep disorder, falls outside the realm of common knowledge of a lay person.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007) (lay persons not competent to diagnose cancer).  obstructive sleep apnea is not the type of condition that is readily amenable to mere lay diagnosis or probative comment regarding its etiology, as the evidence shows that physical examinations that include sleep studies are needed to properly assess and diagnose the disorder.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); and Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007).

Although the Board readily acknowledges that Veteran, his wife, and the other individuals are competent to report perceived symptoms of obstructive sleep apnea, none have been shown to possess the requisite medical training, expertise, or credentials needed to render a diagnosis or a competent opinion as to medical causation.  Nothing in the record demonstrates that the Veteran, his wife, or the other individuals have received any special training or acquired any medical expertise in evaluating sleep disorders.  See King v. Shinseki, 700 F.3d 1339, 1345 (Fed. Cir. 2012).  The Board finds this lay evidence does not constitute competent medical evidence and lacks probative value.  It is also outweighed by the medical opinion of record.

Accordingly, on this record, the evidence is found to preponderate against the claim for service connection for obstructive sleep apnea. Therefore, service connection is denied.

Hypertension

The Veteran filed a service connection claim for hypertension in May 2006, which was denied by the July 2008 rating decision.  The Veteran believes that his hypertension is due to his active service.

For VA compensation purposes, the term "hypertension" means that the diastolic blood pressure is predominantly 90mm or greater, and isolated systolic hypertension means that the systolic blood pressure is predominantly 160mm or greater with a diastolic blood pressure of less than 90mm.  Multiple blood pressure readings are required to confirm the diagnosis of hypertension with two or more readings on at least three different days.  38 C.F.R. § 4.104, DC 7101, Note 1.

There is no objective evidence of record that links the Veteran's current hypertension to his active service.  STRs do not show a diagnosis of hypertension rendered by a medical officer during his service.  He had elevated blood pressures during his active service, and he had diastolic readings over 90mm in examination in May 1991.  However, the Veteran specifically denied having hypertension or high blood pressure in July 1982, August 1983, July 1988, March 1990, October 1991, December 1993, December 1994, September 1996, September 1997, and October 1998.  He denied having high blood pressure at his separation examination in November 1998.  Hypertension was not diagnosed in active service.  

Medical records after his service do not show a diagnosis of hypertension within a year of separation.  It is not until 2006, eight years after his separation from service, that the medical records show a diagnosis of hypertension.

In August 2008, the Veteran's nurse practitioner reported that the Veteran was initially treated for hypertension in 2006.  She reported that she reviewed the records that the Veteran provided and reported that he had elevated blood pressure readings on various examinations during his service.  She opined that the Veteran's hypertension was more than likely related to his active service.

In September 2015, the Veteran was afforded a VA examination.  The VA examiner reviewed the Veteran's claims file, interviewed the Veteran, and conducted a physical examination.  The Veteran reported that he was told he had high blood pressure at times during his service.  The Veteran also reported that his parents, brother, and sister all have hypertension.  The examiner opined that the Veteran's hypertension was less likely as not caused by or related to his active service.  The examiner noted that the diagnosis of hypertension was made after the Veteran gained weight.  The examiner also reported that the Veteran's hypertension was essential and that his family members have hypertension.

In May 2016, a VA examiner reviewed the Veteran's entire claims file.  The examiner reported that almost all of the blood pressure readings during service were not high.  The examiner reported that the Veteran denied having high blood pressure at his separation examination.  The examiner reported that hypertension was first diagnosed nine years after his separation.  The examiner reported that there was no evidence to support a clinical onset of hypertension during his active service or within a year of separation.  The examiner opined that the Veteran's hypertension was less likely than not due to or a result of his active service.

Once again, here several medical opinions are of record, all of which were provided by medical professionals who are presumed to have the training and expertise to opine on the medical condition.  As such, each opinion is considered to constitute both competent and credible evidence, which is deemed to be probative.  However, the Board must determine what evidence is the most probative. 

After weighing all the evidence, the Board finds the greatest probative value in the May 2016 VA examiner's opinion, which considered the elements necessary to substantiate a claim for service connection.  While the Veteran's nurse practitioner suggested that the Veteran's hypertension was due to his active service, she also reported that she only reviewed the records supplied by the Veteran and not the entire claims file.   After reviewing the clinical record, the May 2016 VA examiner explicitly concluded that the Veteran's hypertension was less likely than not due to or the result of his active service.  The examiner is shown to have reviewed and considered the pertinent evidence of record, and to have provided adequate rationale for his opinion.  The Veteran's reported history was adequately considered.  See Dalton, 21 Vet. App. 23.  The VA examiner has the skill and expertise to render the medical opinion and make an assessment as to whether the blood pressure readings in active service support or did not support a diagnosis of hypertension.  See Black v. Brown, 10 Vet. App. 279, 284   (1997). As such, the Board finds the VA medical opinion to have great probative weight.

The Board appreciates the statements written by the Veteran's nurse practitioner and does not question her competence as a medical professional.   However, ultimately, the May 2016 VA examiner's opinion is given greater weight.  The opinion by the VA examiner was fully grounded in the medical literature.  The examiner was fully apprised of the Veteran's in-service blood pressure readings.  The examiner clearly explained why he did not believe that the Veteran's current hypertension was at least as likely as not due to his active service.

Here, the support provided by the May2016 VA examiner for his opinion is found to be greatly superior to the nurse practitioner's opinion which did not discuss the Veteran's entire blood pressure history during his active service or the Veteran's current obesity.  Given its grounding in the medical evidence in this case, the May 2016 VA examiner's opinion is found to be the most probative evidence in this case, and therefore is afforded the greatest weight.  

Consideration has been given to the Veteran's personal assertion that his hypertension was due to his active service.  Although lay persons are competent to provide opinions on some medical issues, see Kahana, 24 Vet. App. 428, 435, as to the specific issues in this case, the etiology of hypertension, falls outside the realm of common knowledge of a lay person.  See Jandreau, 492 F.3d 1372, 1377 n.4.  Hypertension is not the type of condition that is readily amenable to mere lay diagnosis or probative comment regarding its etiology, as the evidence shows that physical examinations that include multiple blood pressure readings and kidney function studies are needed to properly assess and diagnose the disorder.  See Davidson, 581 F.3d 1313; Jandreau, 492 F.3d 1372, 1377; and Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007).

That is, although the Board readily acknowledges that Veteran is competent to report perceived symptoms of hypertension, he has not been shown to possess the requisite medical training, expertise, or credentials needed to render a diagnosis of hypertension.  Nothing in the record demonstrates that he has received any special training or acquired any medical expertise in evaluating cardiovascular disorders such as hypertension.  See King, 700 F.3d 1339, 1345.  Accordingly, the Veteran's assertions do not constitute competent medical evidence.

The record contains no evidence of treatment or diagnosis of hypertension in service, the medical evidence does not document hypertension treatment for the year following his separation from service, and as such, the Veteran is not entitled to presumptive service connection for hypertension.  The record does not show that a diagnosis of hypertension within one year of separation from the service.  Therefore, the presumption of service connection has not been triggered.  Finally, the May 2016 VA examiner opined that the Veteran's hypertension was less likely than not due to or the result of his active service.

Accordingly, on this record, the evidence is found to preponderate against the claim for service connection for hypertension on a direct and presumptive basis.  Therefore, service connection is denied. 



ORDER

Service connection for a bilateral shoulder disorder is granted.  

Service connection for obstructive sleep apnea is denied..

Service connection for hypertension is denied.


____________________________________________
C. L. KRASINSKI
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


